Exhibit 10.3

A S S U R A N T,   I N C.

R E S T R I C T E D   S T O C K   U N I T   A W A R D   A G R E E M E N T

[20__] Time-Based Award for Directors

THIS AGREEMENT, dated as of [                    ], between Assurant, Inc., a
Delaware corporation (the “Company”), and [                    ] (the
“Participant”).

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1. Grant, Vesting and Forfeiture of Restricted Stock Units. (a) Grant. Subject
to the provisions of this Award Agreement (this “Agreement”) and the provisions
of the Assurant, Inc. Long Term Equity Incentive Plan (the “Plan”), the Company
hereby grants to the Participant, as of [                    ] (the “Grant
Date”), [            ] Restricted Stock Units (the “Restricted Stock Units”),
each with respect to one share of common stock of the Company, par value $0.01
per Share (“Common Stock”). All capitalized terms used herein, to the extent not
defined, shall have the meaning set forth in the Plan.

(b) Vesting during the Restriction Period. Subject to the terms and conditions
of this Agreement, the Restricted Stock Units shall vest and shall no longer be
subject to any restriction in three substantially equal annual installments
(each, an “Installment”), with each Installment to vest on the date immediately
preceding the date of the relevant annual meeting of the Company’s stockholders
(each such annual meeting, an “Annual Meeting”) as set forth below:

 

Vesting Dates

(with respect to Annual Meetings)

   Portion of
Restricted Stock Units Vesting
(Installments)

Date immediately preceding date of [            ] Annual Meeting

   1/3

Date immediately preceding date of [            ] Annual Meeting

   1/3

Date immediately preceding date of [            ] Annual Meeting

   1/3

provided, however that if an Annual Meeting has not occurred during the period
commencing on January 1 and ending on June 31 of the calendar year in which such
Annual Meeting is expected to occur, the Installment that would otherwise have
vested on the date immediately preceding the date of such Annual Meeting shall
instead vest on July 1 of such calendar year.

(c) Forfeiture; Termination of Employment. Upon the Participant’s Termination of
Employment for any reason other than death or Disability during the Restriction
Period, all Restricted Stock Units still subject to restriction shall be
forfeited. Upon the Participant’s Termination of Employment during the
Restriction Period due to death or Disability, the Participant shall vest in,
and the Restricted Period shall terminate with respect to, a number of
Restricted Stock Units equal to the excess, if any, of (A) the product of
(x) the total number of Restricted Stock Units and (y) a fraction, the numerator
of which is the number of full months in the Restriction Period from the Grant
Date until the date of Termination of Employment (provided that, for this
purpose, the month in which the Grant Date occurs shall be considered a full
month) and the denominator of which is the total number of months in the
Restriction Period over (B) the number of Restricted Stock Units that previously
vested as of the Termination of Employment without respect to this provision.
For purposes of this Agreement, employment with, or the performance of services
for, the Company shall include employment with, or the performance of services
for, the Company’s Affiliates and its successors. Nothing in this Agreement or
the Plan shall confer upon the Participant any right to continue in the employ
of the Company or any of its Affiliates, or to continue to perform services for
the Company or any of its Affiliates, or interfere in any way with the right of
the Company or any such Affiliates to terminate the Participant’s employment or
performance of services at any time.

2. Settlement of Units. As soon as practicable after the date on which the
Restriction Period expires, and in no event later than 30 calendar days after
such date, the Company shall deliver to the Participant or his or her personal
representative, in book-position or certificate form, one Share that does not
bear any restrictive legend for each vested Restricted Stock Unit.

3. Dividend Equivalents. The Participant shall have the right to receive
Dividend Equivalents with respect to Shares underlying Restricted Stock Units
that are outstanding under this Agreement. The Dividend Equivalents represent
the right to receive an amount equal to the aggregate regular cash dividends
that would have been paid to the Participant if the Participant had been the
record owner, on each record date for a cash dividend during the period from the
Grant Date through the date on which the applicable Restricted Stock Units are
settled, cancelled or forfeited of a number of Shares equal to the applicable
number of



--------------------------------------------------------------------------------

Restricted Stock Units that vest pursuant to this Agreement. The Dividend
Equivalents shall be paid, in cash, as soon as practicable, but in no event more
than 45 calendar days following, the applicable record date for each such cash
dividend.

4. Nontransferability of the Restricted Stock Units. During the Restriction
Period and until such time as the Restricted Stock Units are ultimately settled
as provided in Section 2 above, the Restricted Stock Units and the Shares
covered by the Restricted Stock Units shall not be transferable by the
Participant by means of sale, assignment, exchange, encumbrance, pledge, hedge
or otherwise. Any purported or attempted transfer of such Shares or such rights
shall be null and void.

5. Rights as a Stockholder. During the Restriction Period, the Participant shall
not be entitled to any rights of a stockholder with respect to the Restricted
Stock Units (including, without limitation, any voting rights).

6. Adjustment; Change of Control. In the event of certain transactions during
the Restricted Period, the Restricted Stock Units shall be subject to adjustment
as provided in Section 3.4 of the Plan or any applicable successor provision
under the Plan. In the event of a Change of Control before the Restricted Stock
Units vest, the restrictions applicable to the Restricted Stock Units shall
lapse, such Restricted Stock Units shall become free of all restrictions and
become fully vested, consistent with Section 9.1 of the Plan, and shall be
settled within 5 calendar days following the Change of Control; provided,
however, that any Restricted Stock Units that constitute “nonqualified deferred
compensation” as defined under Section 409A of the Code shall not be settled
upon such Change of Control unless the Change of Control constitutes a “change
in control event” within the meaning of Section 409A of the Code and will
instead be settled at such time as specified in Section 2.

7. Payment of Transfer Taxes, Fees and Other Expenses. The Company agrees to pay
any and all original issue taxes and stock transfer taxes that may be imposed on
the issuance of shares received by a Participant in connection with the
Restricted Stock Units, together with any and all other fees and expenses
necessarily incurred by the Company in connection therewith.

8. Taxes and Withholding. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal, state,
local, foreign income, employment or other tax purposes with respect to any
Restricted Stock Units, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all federal,
state, local and foreign taxes that are required by applicable laws and
regulations to be withheld with respect to such amount. The obligations of the
Company under this Agreement shall be conditioned on compliance by the
Participant with this Section 8, and the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Participant, including deducting such amount from the delivery of shares
upon settlement of the Restricted Stock Units that gives rise to the withholding
requirement.

9. Notices. Notices and other communications under this Agreement must be in
writing and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Participant:

At the most recent address

on file at the Company.

If to the Company:

Assurant, Inc.

One Chase Manhattan Plaza, 41st Floor

New York, New York 10005

Attention: Secretary

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Participant consents to electronic delivery
of documents required to be delivered by the Company under the securities laws.

10. Effect of Agreement. This Agreement is personal to the Participant and,
without the prior written consent of the Company, shall not be assignable by the
Participant otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Participant’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.



--------------------------------------------------------------------------------

11. Laws Applicable to Construction; Consent to Jurisdiction. The
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the State of Delaware without reference to principles of conflict
of laws, as applied to contracts executed in and performed wholly within the
State of Delaware. In addition to the terms and conditions set forth in this
Agreement, the Restricted Stock Units are subject to the terms and conditions of
the Plan, which is hereby incorporated by reference.

12. Severability. If any one or more of the provisions contained in this
Agreement are held to be invalid, illegal or unenforceable, the other provisions
of this Agreement shall be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

13. Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, or any matters as to which this Agreement is silent, the Plan
shall govern including, without limitation, the provisions thereof pursuant to
which the Committee has the power, among others, to (a) interpret the Plan,
(b) prescribe, amend and rescind rules and regulations relating to the Plan, and
(c) make all other determinations deemed necessary or advisable for the
administration of the Plan. The Participant and the Company each acknowledges
that this Agreement (together with the Plan) constitutes the entire agreement
and supersedes all other agreements and understandings, both written and oral,
among the parties or either of them, with respect to the subject matter hereof.

14. Amendment. The Company may modify, amend or waive the terms of the
Restricted Stock Unit award, prospectively or retroactively, but no such
modification, amendment or waiver shall materially impair the rights of the
Participant without his or her consent, except as required by applicable law,
stock exchange rules, tax rules or accounting rules. The waiver by either party
of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

15. Section 409A of the Code. It is the intention of the Company that the
Restricted Stock Units shall either (a) not constitute “nonqualified deferred
compensation” as defined under Section 409A of the Code or (b) comply in all
respects with the requirements of Section 409A of the Code and the regulations
promulgated thereunder, such that no delivery of Shares pursuant to this
Agreement will result in the imposition of taxation or penalties as a
consequence of the application of Section 409A of the Code. Shares in respect of
any Restricted Stock Units that (i) constitute “nonqualified deferred
compensation” as defined under Section 409A of the Code and (ii) vest as a
consequence of the Participant’s termination of employment shall not be
delivered until the date that the Participant incurs a “separation from service”
within the meaning of Section 409A of the Code (or, if the Participant is a
“specified employee” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, the date that is six months following the
date of such “separation from service”). If the Company determines after the
Grant Date that an amendment to this Agreement is necessary to ensure the
foregoing, it may, notwithstanding Section 14, make such an amendment, effective
as of the Grant Date or any later date, without the consent of the Participant.
Notwithstanding any provision of this Agreement or the Plan, in the event that
any taxes or penalties are imposed on the Participant by reason of Section 409A
of the Code, the Participant acknowledges and agrees that such taxes or
penalties shall be the exclusive obligation of the Participant, and the Company
shall have no liability therefor.

16. Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.

17. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Participant has hereunto set the Participant’s hand.

 

ASSURANT, INC. By:  

 

  [                             ]   [                             ]